--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTION VERSION


SIXTH AMENDMENT TO CREDIT AGREEMENT


This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of May 8, 2019, among Internap Corporation, a Delaware corporation (the
“Borrower”), each of the Lenders (as defined below) party hereto and Jefferies
Finance LLC, as Administrative Agent (in such capacity, the “Administrative
Agent”), and is acknowledged and consented to by each Guarantor.


R E C I T A L S:


A.          The Borrower, the lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent are parties to the Credit Agreement
dated as of April 6, 2017, as amended by that certain First Amendment to Credit
Agreement dated as of June 28, 2017, that certain Second Amendment to Credit
Agreement dated as of February 6, 2018, that certain Incremental and Third
Amendment to Credit Agreement dated as of February 28, 2018, that certain Fourth
Amendment to Credit Agreement dated as of April 9, 2018 and that certain
Incremental and Fifth Amendment to Credit Agreement dated as of August 28, 2018
(as so amended, the “Existing Credit Agreement”, and as further amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time (including by this Amendment), the “Credit Agreement”).


B.          The Borrower has requested amendments to the Credit Agreement that
would modify the maximum Total Net Leverage Ratio and minimum Consolidated
Interest Coverage Ratio requirements set forth therein and effect certain other
modifications thereto as set forth herein, and the Administrative Agent and the
Lenders party hereto consent to all such amendments and this Amendment.


C.          Accordingly, in consideration of the premises made hereunder, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:


Section 1.          Definitions and Interpretation.


1.1          Definitions.  Unless otherwise defined in this Amendment,
capitalized terms used herein shall have the meanings given to them in the
Credit Agreement.


1.2          Interpretation.  This Amendment shall be construed and interpreted
in accordance with the rules of construction set forth in Sections 1.02 through
1.06 of the Credit Agreement.


Section 2.          Amendments to Credit Agreement.


2.1          The following definitions shall be inserted in Section 1.01 of the
Credit Agreement in appropriate alphabetical order:


““Amendment No. 6 Effective Date” means the “Sixth Amendment Effective Date” as
defined in the Sixth Amendment to Credit Agreement, dated as of May 8, 2019,
among the Borrower, the other Loan Parties party thereto, the Lenders party
thereto and the Administrative Agent.”


““Cash Interest Rate” shall mean (i) with respect to the Term Loans comprising
each ABR Borrowing, the Alternate Base Rate determined for such day, plus the
Applicable Term Loan Margin and (ii) with respect to the Term Loans comprising
each Eurodollar Borrowing, the Adjusted LIBOR Rate for the Interest Period in
effect for such Borrowing, plus the Applicable Term Loan Margin.”
1

--------------------------------------------------------------------------------

““PIK Interest” has the meaning set forth in Section 2.06(f).”


““PIK Interest Rate” means (i) for any day immediately prior to the Amendment
No. 6 Effective Date, 0% per annum and (ii) for any day on and after the
Amendment No. 6 Effective Date, 0.75% per annum.”


2.2          The below-listed definitions set forth in Section 1.01 of the
Credit Agreement are each hereby amended and restated in their respective
entireties as follows:


““Applicable Term Loan Margin” means, (i) for any day immediately prior to the
Amendment No. 6 Effective Date, with respect to any Term Loan that is an ABR
Loan, 4.75% per annum, and any Term Loan that is a Eurodollar Loan, 5.75% per
annum and (ii) for any day on and after the Amendment No. 6 Effective Date, with
respect to any Term Loan that is an ABR Loan, 5.25% per annum, and any Term Loan
that is a Eurodollar Loan, 6.25% per annum.”


““Interest Payment Date” means (a) with respect to any ABR Loan (including
Swingline Loans), the last Business Day of each March, June, September and
December to occur during any period in which such Loan is outstanding, (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Loan with an Interest Period of more than three (3) months’ duration, each day
before the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, (c) with respect
to any Revolving Loan or Swingline Loan, the Revolving Maturity Date (or such
earlier date on which the Revolving Commitments are terminated) and, after such
maturity (or termination as the case may be), on each date on which demand for
payment is made, (d) with respect to any Initial Term Loan, the Initial Term
Loan Maturity Date and, after such maturity, on each date on which demand for
payment is made, (e) with respect to any Extended Term Loan, the applicable
Extended Term Loan Maturity Date and, after such maturity, on each date on which
demand for payment is made, and (f) with respect to any PIK Interest, the
Interest Payment Date set forth in the foregoing clause (a), (b), (d) or (e), as
applicable, with respect to the Term Loan to which such PIK Interest relates.”


““Obligations” means (a) all obligations of Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal (including, for the avoidance of doubt, any increases thereof
as a result of PIK Interest) of and premium, if any, and interest (including
interest accruing during the pendency of any Insolvency Proceeding, regardless
of whether allowed or allowable in such Insolvency Proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (ii) each payment required to be made by
Borrower and the other Loan Parties under this Agreement in respect of any
Letter of Credit, when and as due, including payments in respect of
Reimbursement Obligations, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
Insolvency Proceeding, regardless of whether allowed or allowable in such
Insolvency Proceeding), of Borrower and the other Loan Parties under this
Agreement and the other Loan Documents, and (b) the due and punctual performance
of all covenants, agreements, obligations and liabilities of Borrower and the
other Loan Parties under or pursuant to this Agreement and the other Loan
Documents, in each case, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.  Notwithstanding the foregoing, the Obligations shall not
include any Excluded Swap Obligations.”
2

--------------------------------------------------------------------------------

2.3          Section 2.04(c) of the Credit Agreement is hereby amended and
restated in its entirety as follows:


“(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder (including, for the avoidance of
doubt, any increases in principal as a result of PIK Interest), the Type and
Class thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from Borrower
to each Lender hereunder (which shall reflect the increase in the principal
amount of the Loans as a result of the payment of PIK Interest pursuant to
Section 2.06(f)) and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.”


2.4          Section 2.06 of the Credit Agreement is hereby amended and restated
in its entirety as follows:


“Section 2.06          Interest on Loans.  (a) Subject to the provisions of
Section 2.06(c), (i) the Revolving Loans comprising each ABR Borrowing,
including each Swingline Loan, shall bear interest at a rate per annum equal to
the Alternate Base Rate plus the Applicable Revolving Loan Margin in effect from
time to time and (ii) the Term Loans comprising each ABR Borrowing shall bear
interest at a rate per annum equal to the Cash Interest Rate in effect from time
to time plus the PIK Interest Rate.


(b) Subject to the provisions of Section 2.06(c), (i) the Revolving Loans
comprising each Eurodollar Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Revolving Loan Margin in effect from time to time
and (ii) the Term Loans comprising each Eurodollar Borrowing shall bear interest
at a rate per annum equal to the Cash Interest Rate in effect from time to time
for Eurodollar Borrowings for the Interest Period in effect for such Borrowing
plus the PIK Interest Rate.


(c) Notwithstanding the foregoing, at any time while a Specified Event of
Default has occurred and is continuing, the overdue principal amount of any
Loans and, to the extent permitted by applicable law, all overdue interest in
respect of each Loan, and all overdue fees or other overdue amounts owed in
respect of the Obligations shall be payable upon demand and shall bear interest,
after as well as before judgment, at a per annum rate equal to (i) in the case
of principal (including, for the avoidance of doubt, any increases thereof as a
result of PIK Interest) of or interest on any Loan, 2.00% plus the rate
otherwise applicable to such Loan as provided in Sections 2.06(a) and (b), or
(ii) in the case of any other Obligation, 2.00% plus the rate applicable to ABR
Revolving Loans as provided in Section 2.06(a) (in either case, the “Default
Rate”).


(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
Section 2.06(c) (including interest on past due interest) and all interest
accrued but unpaid on or after the Revolving Maturity Date or, in the case of
the Initial Term Loans, the Initial Term Loan Maturity Date, in the case of any
Extended Term Loans, the applicable Extended Term Loan Maturity Date, or in the
case of any Other Loan, the applicable maturity date of such Other Loan as
specified in the applicable Refinancing Amendment, as applicable, shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan or a Swingline Loan), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan before the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.
3

--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Base Rate shall be computed on
the basis of a year of 365 days (or 366 days in a leap year), and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day); provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.14, bear interest for one
day.  The applicable Alternate Base Rate or Adjusted LIBOR Rate shall be
determined by the Administrative Agent in accordance with the provisions of this
Agreement and such determination shall be conclusive and binding absent manifest
error.  Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
Insolvency Proceeding.


(f) Subject to the provisions of Section 2.12, (i) any portion of interest
accruing pursuant to the PIK Interest Rate determined in accordance with clause
(a) or (b) above shall be paid in kind by increasing the outstanding principal
amount of such Term Loans by the accrued interest outstanding on the applicable
Interest Payment Date (such increase of principal, “PIK Interest”), which PIK
Interest shall be automatically capitalized, compounded and added to the unpaid
principal amount of the Term Loans on such Interest Payment Date and shall
thereafter be considered Term Loans for all purposes under this Agreement,
including the accrual of interest thereon (and shall no longer be treated as
accrued and unpaid interest for all purposes of the Loan Documents); provided
that, notwithstanding anything to the contrary in this Agreement or in any other
Loan Document, at any time while an Event of Default has occurred and is
continuing, all interest otherwise payable as PIK Interest shall be paid in
cash, and (ii) any portion of interest accruing pursuant to the Cash Interest
Rate determined in accordance with clause (a) or (b) shall be paid in cash.”


2.5          Section 2.10(c) of the Credit Agreement is hereby amended and
restated in its entirety as follows:


“(c) Asset Sales.  Not later than five (5) Business Days following the receipt
of any Net Cash Proceeds of any Asset Sale by any Company, the Borrower shall
apply an amount equal to 100% of such Net Cash Proceeds to make prepayments in
accordance with Section 2.10(h); provided, however, that with respect to any Net
Cash Proceeds realized under an Asset Sale described in this Section 2.10(c), at
the election of the Borrower (as notified by the Borrower to the Administrative
Agent in writing on or prior to the date of such Asset Sale), and so long as no
Event of Default shall have occurred and be continuing, the Borrower or such
Subsidiary thereof may reinvest all or any portion of such Net Cash Proceeds in
fixed or capital assets of the Borrower or such Subsidiary, so long as within
365 days after the receipt of such Net Cash Proceeds such reinvestment
transactions shall have been consummated; provided that, if the Borrower or such
Subsidiary enters into binding definitive agreements to reinvest such Net Cash
Proceeds in operating assets of the Borrower or such Subsidiary within 365 days
of the receipt thereof, the Borrower or such Subsidiary thereof shall be
permitted to consummate such reinvestment on or prior to the date that is 180
days after the date on which such binding definitive documents are entered into;
provided further, that the aggregate amount of such Net Cash Proceeds reinvested
in accordance with this Section 2.10(c) shall not exceed $2,500,000 in any
fiscal year of the Borrower; and provided further, however, that any Net Cash
Proceeds not reinvested in accordance with the terms of, and within the time
frames set forth in, this Section 2.10(c) shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.10(c).”
4

--------------------------------------------------------------------------------

2.6          Section 6.01(e) of the Credit Agreement is hereby amended and
restated in its entirety as follows:


“(e) (i) Indebtedness of Borrower and its Restricted Subsidiaries in respect of
Purchase Money Obligations, Synthetic Lease Obligations and Capital Lease
Obligations in an aggregate amount (together with any refinancing thereof
permitted under clause (m)) not to exceed, at any time outstanding, the greater
of (x) $35,000,000 and (y) 43% of Consolidated EBITDA for the most recently
ended Test Period as of such time; provided, however, that, in the case of
Purchase Money Obligations, (A) such Indebtedness is incurred within 120 days
after such acquisition, installation, construction, repair, replacement or
improvement of such fixed or capital assets (including Equity Interests of any
Person owning the applicable fixed or capital assets) by such Person and (B) the
amount of such Indebtedness does not exceed 100% of the cost of such
acquisition, installation, construction, repair, replacement or improvement, as
the case may be; and (ii) Indebtedness of Borrower and its Restricted
Subsidiaries in respect of Capital Lease Obligations in an aggregate amount
(together with any refinancing thereof permitted under clause (m)) not to exceed
$500,000 at any time outstanding;”


2.7          Section 6.06(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:


“(b) other Dispositions of Property; provided that (i) the cumulative aggregate
consideration received in respect of all Dispositions of Property pursuant to
this clause (b) on or after the Closing Date (other than any Disposition of any
personal property by any Company for Fair Market Value in the ordinary course of
business resulting in not more than $500,000 in Net Cash Proceeds per
Disposition (or series of related Dispositions) and not more than $2,000,000 in
Net Cash Proceeds in any 12-month period) does not exceed $50,000,000, (ii) such
Dispositions of Property are made for Fair Market Value and on an arms-length
commercial basis, and (iii) at least 75% of the consideration payable in respect
of such Disposition of Property is in the form of cash or Cash Equivalents
(including any securities that are required to be converted into cash or Cash
Equivalents within 180 days of the date of such Disposition solely to the extent
so required);”


2.8          Section 6.08(d) of the Credit Agreement is hereby amended and
restated in its entirety as follows:


“(d) so long as no Default or Event of Default exists and is continuing,
additional Dividends in an aggregate amount not to exceed $1,000,000 during the
life of this Agreement;”


2.9          The table set forth in clause (a) of Section 6.10 of the Credit
Agreement is hereby amended and restated in its entirety as follows:


Test Period End Date
Total Net Leverage Ratio
6/30/19
6.80:1.00
9/30/19
6.90:1.00
12/31/19
6.90:1.00
3/31/20
6.75:1.00
6/30/20
6.25:1.00
9/30/20
6.00:1.00
12/31/20
5.75:1.00
3/31/21
5.50:1.00
6/30/21
5.00:1.00
9/30/21
4.50:1.00
12/31/21 and thereafter
4.50:1.00

5

--------------------------------------------------------------------------------

2.10       The table set forth in clause (b) of Section 6.10 of the Credit
Agreement is hereby amended and restated in its entirety as follows:


Test Period End Date
Consolidated Interest Coverage Ratio
6/30/19
1.75:1.00
9/30/19
1.70:1.00
12/31/19
1.70:1.00
3/31/20
1.70:1.00
6/30/20
1.80:1.00
9/30/20
1.85:1.00
12/31/20
2.00:1.00
3/31/21
2.00:1.00
6/30/21
2.00:1.00
9/30/21 and thereafter
2.00:1.00



2.11       Section 9.01(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:


“(b) Each Lender and the Issuing Bank hereby irrevocably authorizes the
Administrative Agent (i) to increase the principal amount of any outstanding
Loans on a pro rata basis as a result of PIK Interest in accordance with the
terms of this Agreement, and (ii) based upon the instruction of the Required
Lenders, to credit bid and purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted by Collateral Agent under the provisions of the UCC or PPSA, including
pursuant to Sections 9-610 or 9-620 of the UCC (or any equivalent provision of
the UCC or the PPSA), at any sale thereof conducted under the provisions of the
Bankruptcy Code, including Section 363 of the Bankruptcy Code, or at any other
sale or foreclosure conducted by Collateral Agent (whether by judicial action or
otherwise) in accordance with applicable Legal Requirements.”


2.12       Exhibit I-1 to the Credit Agreement is hereby deleted in its entirety
and replaced with Exhibit I-1 attached hereto.


Section 3.         Effectiveness.  This Amendment and the amendments to the
Credit Agreement contained herein shall be legal, valid and binding on the date
on which the following conditions precedent are satisfied (the date of such
satisfaction, the “Sixth Amendment Effective Date”):


(a) Loan Documents.  This Amendment shall have been (i) executed by the
Borrower, the Administrative Agent and the Required Lenders and (ii)
acknowledged by each Guarantor, and in each case, counterparts hereof as so
executed or acknowledged shall have been delivered to the Administrative Agent;
and


(b) Fees and Expenses.  The Loan Parties shall have paid to the Administrative
Agent all reasonable and documented out-of-pocket legal fees and expenses and
all other reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent incurred in connection with the preparation and negotiation
of this Amendment.


Section 4.          Post-Closing Covenant.  No later than three (3) Business
Days after the Sixth Amendment Effective Date, the Loan Parties shall pay to the
Administrative Agent for the benefit of each Lender consenting to this Amendment
a fee equal to 0.50% of each such Lender’s aggregate principal amount of
outstanding Term Loans and Revolving Commitments as of the Sixth Amendment
Effective Date; provided that each such Lender has provided a signature page
hereto by (A) voting on LendAmend or (B) sending its executed signature page to
InapMay19@Lendamend.com, in each case, no later than 10:00 a.m., New York City
time, on May 8, 2019.  Failure by the Loan Parties to pay any such amount in
accordance with this Section 4 shall constitute an immediate Event of Default
under the Credit Agreement.
6

--------------------------------------------------------------------------------

Section 5.          Representations and Warranties.  The Borrower hereby
represents and warrants to the Administrative Agent and the Lenders party hereto
as follows:


5.1          Power and Authority.  It has the legal power and authority to
execute and deliver this Amendment and perform its obligations hereunder and
under the Credit Agreement as amended and otherwise modified hereby.


5.2          Authorization.  It has taken all proper and necessary corporate
action to authorize the execution, delivery and performance of this Amendment
and the transactions contemplated hereby.


5.3         Non-Violation.  The execution and delivery of this Amendment and the
performance and observance by it of the provisions hereof do not and will not
(a) violate the Organizational Documents of any Company, (b) violate or result
in a default or require any consent or approval under (x) any indenture,
instrument, agreement, or other document binding upon any Company or its
property or to which any Company or its property is subject, or give rise to a
right thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect or (y) any Organizational
Document (other than such as have been obtained and are in full force and
effect), (c) violate any Legal Requirement in any material respect, and (d)
result in the creation or imposition of any Lien on any property of any Company,
except Permitted Liens.


5.4         Validity and Binding Effect.  This Amendment has been duly executed
and delivered by the Borrower.  Upon satisfaction of the conditions set forth in
Section 3 above, this Amendment shall constitute a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally,
regardless of whether considered in a proceeding in equity or at law.


5.5        Representations and Warranties in Credit Agreement.  The
representations and warranties of each Loan Party contained in the Credit
Agreement as amended or otherwise modified hereby and each Loan Document are (i)
in the case of representations and warranties qualified by materiality,
“Material Adverse Effect” or similar language, true and correct in all respects
and (ii) in the case of all other representations and warranties, true and
correct in all material respects, in each case on and as of the Sixth Amendment
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties are true and correct on the basis set forth above as of such earlier
date.


5.6         No Event of Default.  No Default or Event of Default has occurred
and is continuing at the time of, or will occur immediately after giving effect
to, this Amendment and the amendments contemplated hereby or observing any
provision hereof.


5.7        No Consent.  No consent, exemption, authorization or approval of,
registration or filing with, or any other action by, any Governmental Authority
is required with respect to any Company in connection with this Amendment, or
the execution, delivery, performance, validity or enforceability of this
Amendment or any other Loan Document, except consents, authorizations, filings
and notices which have been obtained or made and are in full force and effect.
7

--------------------------------------------------------------------------------

Section 6.          Guarantor Acknowledgment.  Each Guarantor, by signing this
Amendment hereby:


6.1        confirms and ratifies its respective guarantees, pledges and grants
of security interests, as applicable, under each Loan Document to which it is a
party, and agrees that notwithstanding the effectiveness of this Amendment and
the consummation of the transactions contemplated hereby, such guarantees,
pledges and grants of security interests shall continue to be in full force and
effect and shall accrue to the benefit of the Secured Parties;


6.2         acknowledges and agrees that all of the Loan Documents to which such
Guarantor is a party or otherwise bound shall continue in full force and effect
and that all of such Guarantor’s obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment; and


6.3         consents and agrees to and acknowledges and affirms the terms of
this Amendment and the transactions contemplated hereby.


Section 7.          Miscellaneous.


7.1          Successors and Assigns.  The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


7.2         Survival of Representations and Warranties.  All representations and
warranties made hereunder shall survive the execution and delivery of this
Amendment, and no investigation by the Administrative Agent or the Lenders or
any subsequent extension of credit shall affect any of such representations and
warranties or the right of the Administrative Agent or any Lender to rely upon
them.


7.3         Severability.  Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


7.4         Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.


7.5         Loan Documents Unaffected.  Each reference to the Credit Agreement
in any Loan Document (including, as the context requires, in this Amendment)
shall hereafter be construed as a reference to the Credit Agreement as amended
or otherwise modified hereby.  Except as herein otherwise specifically provided,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Credit Agreement or any other Loan Document.  Except as herein otherwise
specifically provided, all provisions of the Credit Agreement and the other Loan
Documents, and the guarantees, pledges and grants of security interests, as
applicable, under each of the Security Documents, are hereby reaffirmed and
ratified and shall remain in full force and effect, shall continue to accrue to
the benefit of the Secured Parties and shall be unaffected hereby.  This
Amendment is a Loan Document.
8

--------------------------------------------------------------------------------

7.6         Waiver of Claims.  The Loan Parties hereby acknowledge and agree
that, through the date hereof, each of the Administrative Agent and the Lenders
has acted in good faith and has conducted itself in a commercially reasonable
manner in its relationships with the Loan Parties in connection with the
Obligations, the Credit Agreement, and the other Loan Documents, and the Loan
Parties hereby waive and release any claims to the contrary with respect to the
period through the Sixth Amendment Effective Date.  To the maximum extent
permitted by law, the Loan Parties hereby release, acquit and forever discharge
the Administrative Agent and each of the Lenders, their respective Affiliates,
and their respective officers, directors, employees, agents, attorneys,
advisors, successors and assigns, both present and former, from any and all
claims and defenses, known or unknown as of the date hereof, with respect to the
Obligations, this Amendment, the Credit Agreement, the other Loan Documents and
the transactions contemplated hereby and thereby.


7.7        Expenses.  As provided in the Credit Agreement, but without limiting
any terms or provisions thereof, each of the Loan Parties hereby jointly and
severally agrees to pay on demand all reasonable and documented out-of-pocket
costs and expenses incurred by the Administrative Agent in connection with the
documentation, preparation and execution of this Amendment, regardless of
whether this Amendment becomes effective in accordance with the terms hereof,
and all reasonable and documented out-of-pocket costs and expenses incurred by
the Administrative Agent and/or any Lender in connection with the enforcement or
preservation of any rights under the Credit Agreement as amended or otherwise
modified hereby, including reasonable and documented fees and out-of-pocket
disbursements of one outside counsel of the Lenders and one counsel to each
Agent and any necessary local counsel.


7.8         Entire Agreement.  This Amendment, together with the Credit
Agreement and the other Loan Documents, integrates all the terms and conditions
mentioned herein or incidental hereto and supersedes all oral representations
and negotiations and prior writings with respect to the subject matter hereof.


7.9          Acknowledgments.  Each Loan Party hereby acknowledges that:


(a) it has been advised by counsel in the negotiation, execution and delivery of
this Amendment and the other Loan Documents;


(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Amendment or any of the other Loan Documents, and the relationship between
the Administrative Agent and the Lenders, on one hand, and the Loan Parties, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and


(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.


7.10      Counterparts.  This Amendment may be executed by the parties hereto
separately in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same agreement. Transmission by a party to another party (or its
counsel) via facsimile or electronic mail of a copy of this Amendment (or a
signature page of this Amendment) shall be as fully effective as delivery by
such transmitting party to the other parties hereto of a counterpart of this
Amendment that had been manually signed by such transmitting party.


7.11       Governing Law.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.


9

--------------------------------------------------------------------------------

7.12       Submission To Jurisdiction; Waivers


Each Loan Party hereby irrevocably and unconditionally:


(a) submits for itself and its property in any legal action or proceeding
relating to this Amendment and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non‑exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;


(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;


(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower or any
other Loan Party at its address set forth in Section 10.01 of the Credit
Agreement, or, in any case, at such other address of which the Administrative
Agent shall have been notified pursuant thereto;


(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and


(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.


7.13       Jury Trial Waiver.  EACH LOAN PARTY, EACH AGENT AND EACH LENDER
SIGNATORY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT (INCLUDING, WITHOUT
LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS RELATING TO ANY OF
THE FOREGOING) OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.


[Signature Pages Follow]
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.



 
INTERNAP CORPORATION,
 
as Borrower
               
By:
/s/ Peter D. Aquino
   
Name:
Peter D. Aquino
   
Title:
President & Chief Executive Officer





[Signature Page to Sixth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 
JEFFERIES FINANCE LLC,
 
as Administrative Agent and a Lender
                 
By:
/s/ Paul Chisholm
   
Name:
Paul Chisholm
   
Title:
Managing Director






[Signature Page to Sixth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 
Acknowledged and agreed:
       
UBERSMITH, INC., as a Guarantor
     
By
/s/ Richard P. Diegnan
 
Name:
Richard P. Diegnan
 
Title:
Executive Vice President & General Counsel




 
INTERNAP CONNECTIVITY LLC, as a Guarantor
     
By
/s/ Richard P. Diegnan
 
Name:
Richard P. Diegnan
 
Title:
Executive Vice President & General Counsel




 
SINGLEHOP LLC, as a Guarantor
     
By
/s/ Richard P. Diegnan
 
Name:
Richard P. Diegnan
 
Title:
Executive Vice President & General Counsel




 
DATAGRAM LLC, as a Guarantor
     
By
/s/ Richard P. Diegnan
 
Name:
Richard P. Diegnan
 
Title:
Executive Vice President & General Counsel




 
HOSTING INTELLECT, LLC, as a Guarantor
     
By
/s/ Richard P. Diegnan
 
Name:
Richard P. Diegnan
 
Title:
Executive Vice President & General Counsel





[Signature Page to Sixth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

EXHIBIT I-1


[Form of]
TERM NOTE

$[____________]
New York, New York
 
[_______ ___], 20[__]



FOR VALUE RECEIVED, the undersigned, Internap Corporation, a Delaware
corporation (“Borrower”), hereby promises to pay to [_________________] and its
registered assigns (the “Lender”) on the Initial Term Loan Maturity Date (as
defined in the Credit Agreement referred to below) in lawful money of the United
States and in immediately available funds, the principal amount of
[____________] DOLLARS or, if less, the aggregate unpaid principal amount
(including PIK interest, if applicable) of all Term Loans of the Lender
outstanding under the Credit Agreement referred to below, which sum shall be due
and payable in such amounts and on such dates as are set forth in the Credit
Agreement.  Borrower further agrees to pay interest in like money at such office
on the unpaid principal amount hereof from time to time at the rates, and on the
dates, specified in Section 2.06 of the Credit Agreement.  Terms used in this
Term Note (this “Note”) which are defined in the Credit Agreement shall have
such defined meanings unless otherwise defined herein.


The holder of this Note may assign and attach a schedule to reflect the date,
Type and amount of each Term Loan of the Lender outstanding under the Credit
Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.08 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of Borrower
hereunder or under the Credit Agreement.


This Note is one of the Notes referred to in the Credit Agreement, dated as of
April 6, 2017 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Guarantors from time to time party thereto, the Lenders
from time to time party thereto, Jefferies Finance LLC, as Administrative Agent
and as Collateral Agent, and the other parties thereto.  This Note is subject to
the provisions thereof and is subject to optional and mandatory prepayment in
whole or in part as provided therein.


This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents.  Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.


Upon the occurrence and during the continuation of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein.


All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, assignee or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.


THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.  TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

--------------------------------------------------------------------------------

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.



 
INTERNAP CORPORATION,
 
as Borrower
       
By:
     
Name:
   
Title:






--------------------------------------------------------------------------------